Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 24, 2020

The Court of Appeals hereby passes the following order:

A21A0251. SUZETTE PEROT v. SUPERIOR COURT OF COBB COUNTY et
    al.

      Suzette Perot seeks to invoke this Court’s original jurisdiction with the filing
of a pro se petition for (1) a writ of mandamus to compel the Cobb County Superior
Court to rule on her motion to disqualify Judge Robert E. Flournoy, III, and (2) a writ
of prohibition seeking to restrain Judge Flournoy from entering any judgments “in
any and all cases regarding Suzette Perot.”
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Rather, the procedure to be
followed before seeking to invoke this Court’s original jurisdiction is to file the
petition in the appropriate lower court first. See Graham v. Cavender, 252 Ga. 123,
123 (311 SE2d 832) (1984); Expedia, Inc. v. City of Columbus, 305 Ga. App. 450,
455 (2) (b) (699 SE2d 600) (2010) (“Except in the rarest of cases, litigants seeking
to invoke this Court’s original jurisdiction . . . must first petition the superior court
for such relief.”). Being a respondent, “the superior-court judge[ ] will disqualify,
another superior-court judge will be appointed to hear and determine the matter, and
the final decision may be appealed . . . .” Graham, supra.
      This is not one of the extremely rare instances in which this Court will exercise
its original jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738 SE2d 614)
(2013). Until Perot has pursued mandamus and prohibition relief in superior court and
obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction. See
Brown, 251 Ga. at 436-437. Accordingly, this petition is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/24/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.